Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 11, 2020 has been received, considered and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	
Claims 1-3, 5-7, 10-13, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ullrich et al. (US. 20170308082 A1, hereinafter, Ullrich).
	
Regarding claim 1, Ullrich discloses:
A computer-implemented method comprising: 
monitoring, by a remote operations system, an autonomous vehicle operating autonomously, the remote operations system located remote from the autonomous vehicle (Ullrich discloses a remote operations system monitoring an autonomous vehicle autonomously, from a location remote from the autonomous vehicle (Fig. 1; [0022] (a simulator tool, such as that depicted in Fig. 1, can be placed at a control center, and extended with software enabling an operator to take remote control of an autonomous vehicle…each vehicle can be equipped with sensors…the sensors can also include…one or more “assistance” type push buttons); [0028] (the control center can control all aspects of the autonomous vehicle including steering, braking, acceleration, locking of doors, and opening and closing of doors  and windows of the autonomous vehicle); [0039] (if the software detects an event, or if a passenger signals an event…an operator can take control of the vehicle via a remote control unit located at the control center, as shown in Fig. 1)));
detecting, by the remote operations system, activation of a remote assistance button by an operator of the remote operations system, the remote assistance button corresponding to a dedicated remote assistance function for the autonomous vehicle (Ullrich discloses a remote assistance button corresponding to a dedicated remote assistance function.  Ullrich discloses detecting activation of at least one emergency stop remote assistance button, which sends instructions to the autonomous vehicle to decelerate to a substantially immediate stop ([0022] (the sensors can also include…one or more “assistance” type push buttons); [0025] (events can include a broad variety of scenarios such as a passenger pushing a passenger assistance button (e.g., to ask for directions, to request a stop, to report an emergency, or to ask for general assistance) or a passenger pushing an emergency stop button)).  Additionally, Ullrich discloses the remote operations system detecting activation of a remote assistance button by an operator ([0027] (a passenger assistance button and a microphone can be provided for each row of seats or each individual seat…the passenger may request information by initiating a dialogue with the control center via the passenger assistance button, and the center control can include control center operations that can communicate with passengers via the microphones and speakers))); and
providing, by the remote operations system, assistance to the autonomous vehicle in response to the activation (Ullrich discloses the remote operations system providing assistance to the autonomous vehicle in response to the activation (Fig. 1; [0022] (a simulator tool, such as that depicted in Fig. 1, can be placed at a control center, and extended with software enabling an operator to take remote control of an autonomous vehicle…each vehicle can be equipped with sensors…the sensors can also include…one or more “assistance” type push buttons); [0028] (the control center can control all aspects of the autonomous vehicle including steering, braking, acceleration, locking of doors, and opening and closing of doors  and windows of the autonomous vehicle); [0039] (if the software detects an event, or if a passenger signals an event…an operator can take control of the vehicle via a remote control unit located at the control center, as shown in Fig. 1)));

Regarding claim 2, Ullrich discloses:
The computer-implemented method of claim 1, 
wherein detecting comprises detecting activation of a stop remote assistance button, and providing comprises sending instructions to the autonomous vehicle, causing the autonomous vehicle to, autonomously, decelerate to a stop (Ullrich discloses detecting least one stop remote assistance button and sending instructions to the autonomous vehicle to decelerate to a stop, via a passenger assistance button to request a stop or an emergency stop button ([0022] (each vehicle can be equipped with sensors…the sensors can also include…one or more “assistance” type push buttons); [0025] (the autonomous vehicle can automatically initiate a dialogue or prompt the control center when an event occurs…events can include a broad variety of scenarios such as a passenger pushing a passenger assistance button (e.g., to ask for directions, to request a stop, to report an emergency, or to ask for general assistance) or a passenger pushing an emergency stop button))).

	Regarding claim 3, Ullrich discloses:
The computer-implemented method of claim 1, 
wherein detecting comprises detecting activation of an emergency stop remote assistance button, and providing comprises sending instructions to the autonomous vehicle, causing the autonomous vehicle to decelerate to a substantially immediate stop (Ullrich discloses at least one emergency stop remote assistance button as well as detecting activation of the at least one emergency stop remote assistance button, which sends instructions to the autonomous vehicle to cause the autonomous vehicle to decelerate to a substantially immediate stop ([0022] (each vehicle can be equipped with sensors…the sensors can also include…one or more “assistance” type push buttons); [0025] (the autonomous vehicle can automatically initiate a dialogue or prompt the control center when an event occurs…events can include a broad variety of scenarios such as a passenger pushing a passenger assistance button (e.g., to ask for directions, to request a stop, to report an emergency, or to ask for general assistance) or a passenger pushing an emergency stop button); [0026] (the sensory inputs of the autonomous vehicle can include…a passenger assistance button, and an emergency stop button))).

Regarding claim 5, discloses:
The computer-implemented method of claim 1, 
wherein detecting comprises detecting activation of a deceleration remote assistance button, and providing comprises sending instructions to the autonomous vehicle, causing the autonomous vehicle to, autonomously, decelerate to a predefined speed (Ullrich discloses at least one remote assistance button such as a passenger assistance button or an emergency stop button that send instructions to the autonomous vehicle to decelerate ([0022] (each vehicle can be equipped with sensors…the sensors can also include…one or more “assistance” type push buttons); [0025] (the autonomous vehicle can automatically initiate a dialogue or prompt the control center when an event occurs…events can include a broad variety of scenarios such as a passenger pushing a passenger assistance button (e.g., to ask for directions, to request a stop, to report an emergency, or to ask for general assistance) or a passenger pushing an emergency stop button)).  Additionally, Ullrich discloses events where, the autonomous vehicle will, under instruction of the control center, inevitably accelerate and decelerate, such as when a passenger requests a stop or to pull over.  Furthermore, Ullrich discloses the control center, that, while in control of the autonomous vehicle, controls all functionality of the autonomous vehicle, such as acceleration and braking, and is therefore in control of the speed of the autonomous vehicle while engaged in autonomous mode ([0028] (the control center can control all aspects of the autonomous vehicle including steering, braking, acceleration, locking of doors, and opening and closing of doors  and windows of the autonomous vehicle)). Moreover, Ullrich discloses a method whereby the autonomous vehicle follows a fixed route according to the control center, by establishing start and destination locations as well as a desired travel time ([0037] (the autonomous service can follow a fixed route, but can deviate from it in response to transit requests collected through ITPA…this can be done, for example, by establishing start and destination locations and a desired travel time)).  One of ordinary skill in the art would understand that distance over time is the calculation to generate a given speed of an object.  Resultantly, if the control center controls establishes the start and destination locations as well as the desired travel time, then the control center in essence, has established a predefined speed for the specified route.  Therefore, by setting a predefined route and a predefined travel time, one of ordinary skill in the art would understand Ullrich as disclosing activation of a remote assistance button sending instructions to the autonomous vehicle, thereby causing the autonomous vehicle to autonomously decelerate to a predefined speed).

Regarding claim 6, Ullrich discloses:
The computer-implemented method of claim 1, 
wherein detecting comprises detecting activation of one of a plurality of remote assistance buttons, each of the plurality of remote assistance buttons corresponding to a different, dedicated remote assistance function for the autonomous vehicle (Ullrich discloses at least one of a plurality of remote assistance buttons, each corresponding to a different remote assistance function for the autonomous vehicle (Fig. 1; [0022] (each vehicle can be equipped with sensors…the sensors can also include…one or more “assistance” type push buttons); [0025] (events can include a broad variety of scenarios such as a passenger pushing a passenger assistance button (e.g., to ask for directions, to request a stop, to report an emergency, or to ask for general assistance) or a passenger pushing an emergency stop button); [0026] (the sensory inputs of the autonomous vehicle can include one or more of…a passenger assistance button, and an emergency stop button); [0027] (a passenger assistance button…can be provided for each row of seats or each individual seat…the passenger may request…via the passenger assistance button)));

Regarding claim 7, Ullrich discloses:
The computer-implemented method of claim 1, 
wherein providing comprises providing input assistance into operation of the autonomous vehicle without take over control of the autonomous vehicle (Ullrich discloses at least one assistance type push buttons as remote input assistance ([0022] (the sensors can also include one or more… “assistance” type push buttons)).  Although the control center is capable of exerting complete control of the autonomous vehicle, Ulrich discloses scenarios where the control center does not take over complete control of the autonomous vehicle.  Ullrich discloses input assistance from the control center without take over control of the autonomous vehicle ([0027] (the passenger may request information by initiating a dialogue with the control center via the passenger assistance button, and the control center can include control center operations that can communicate with passengers via the microphones and speakers); [0028] (the control center can also control other aspects of the autonomous vehicle including a horn, a general inside speaker, a general outside speaker, a front facing outside speaker, and one or more passenger specific inside speakers))). 

Regarding claim 10, discloses:
The computer-implemented method of claim 1, 
wherein the remote assistance button comprises a physical electromechanical device (One of ordinary skill in the art understands a physical electromechanical device to be relating to or denoting a mechanical device that is electrically operated.  Ullrich discloses at least one remote assistance button comprising a physical electromechanical device.  Ullrich discloses at least one assistance type mechanical push buttons as remote assistance button that is depressed by a user and electrically operated to send instruction ([0022] (the sensors can also include one or more… “assistance” type push buttons)); [0027] (the passenger may request information by initiating a dialogue with the control center via the passenger assistance button)).  Therefore, Ullrich discloses a mechanical remote assistance button, depressed by the use to send an electrical operation or instruction as an electromechanical device).

Regarding claim 11, Ullrich discloses:
A system comprising: 
at least one remote assistance button configured to be selectively activated to initiate remote assistance for an autonomous vehicle, the at least one remote assistance button corresponding to a dedicated remote assistance function for the autonomous vehicle (Ullrich discloses at least one remote assistance button corresponding to a dedicated remote assistance function.  For example, Ullrich teaches an emergency stop button that sends instruction to the autonomous vehicle to come to a substantially immediate stop ([0022] (the sensors can also include…one or more “assistance” type push buttons); [0025] (events can include a broad variety of scenarios such as a passenger pushing a passenger assistance button (e.g., to ask for directions, to request a stop, to report an emergency, or to ask for general assistance) or a passenger pushing an emergency stop button))).  Additionally, Ullrich discloses the remote assistance button configured to be selectively activated to initiate remote assistance for the autonomous vehicle ([0027] (a passenger assistance button and a microphone can be provided for each row of seats or each individual seat…the passenger may request information by initiating a dialogue with the control center via the passenger assistance button, and the center control can include control center operations that can communicate with passengers via the microphones and speakers))); and 
a controller configured to: 
detect activation of the at least one remote assistance button (Ullrich discloses detecting activation of at least one remote assistance button as, for example, an emergency stop button, which sends instructions to the autonomous vehicle to decelerate to a substantially immediate stop ([0022] (the sensors can also include…one or more “assistance” type push buttons); [0025] (events can include a broad variety of scenarios such as a passenger pushing a passenger assistance button (e.g., to ask for directions, to request a stop, to report an emergency, or to ask for general assistance) or a passenger pushing an emergency stop button))), and 
cause remote assistance to be provided to the autonomous vehicle in response to the activation (Ullrich discloses a controller to provide remote assistance to the autonomous vehicle in response to the activation by way of a simulator tool containing a control center and software to communicate remote assistance ([0022] (a simulator tool, such as that depicted in Fig. 1, can be placed at a control center, and extended with software enabling an operator to take remote control of an autonomous vehicle; [0028] (the control center can control all aspects of the autonomous vehicle including steering, braking, acceleration, locking of doors, and opening and closing of doors  and windows of the autonomous vehicle); [0039] (if the software detects an event, or if a passenger signals an event…an operator can take control of the vehicle via a remote control unit located at the control center, as shown in Fig. 1))),
 wherein the controller and the at least one remote assistance button are located remote from the autonomous vehicle (Ullrich discloses a controller and at least one remote assistance button located remote from the autonomous vehicle (Fig. 1; [0039] (an operator can take control of the vehicle via a remote control unit located at the control center, as shown in Fig. 1).

Regarding claim 12, Ullrich discloses:
The system of claim 11, 
wherein the at least one remote assistance button comprises a stop remote assistance button (Ullrich discloses at least one stop remote assistance button as, for example, a passenger assistance button and an emergency stop button ([0025] (events can include…a passenger pushing a passenger assistance button (e.g., to ask for directions, to request a stop, to report an emergency, or to ask for general assistance) or a passenger pushing an emergency stop button))), and 
wherein the controller is configured to cause the autonomous vehicle to, autonomously, decelerate to a stop in response to activation of the stop remote assistance button (Ullrich discloses a controller configured to cause the autonomous vehicle to autonomously decelerate to a stop in response to activation of the at least one remote assistance button such as a passenger assistance button to request a stop or an emergency stop button ([0022] (each vehicle can be equipped with sensors…the sensors can also include…one or more “assistance” type push buttons); [0025] (the autonomous vehicle can automatically initiate a dialogue or prompt the control center when an event occurs…events can include a broad variety of scenarios such as a passenger pushing a passenger assistance button (e.g., to ask for directions, to request a stop, to report an emergency, or to ask for general assistance) or a passenger pushing an emergency stop button))).

Regarding claim 13, Ullrich discloses:
The system of claim 11, 
wherein the at least one remote assistance button comprises an emergency stop remote assistance button (Ullrich discloses an emergency stop button ([0026] (the sensory inputs of the autonomous vehicle can include…a passenger assistance button, and an emergency stop button))), and 
wherein the controller is configured to cause the autonomous vehicle to decelerate to a substantially immediate stop in response to activation of the emergency stop remote assistance button (Ullrich discloses activation of at least one emergency stop remote assistance button that sends instructions to the autonomous vehicle from the controller to cause the autonomous vehicle to decelerate to a substantially immediate stop ([0022] (each vehicle can be equipped with sensors…the sensors can also include…one or more “assistance” type push buttons); [0025] (the autonomous vehicle can automatically initiate a dialogue or prompt the control center when an event occurs…events can include a broad variety of scenarios such as a passenger pushing a passenger assistance button (e.g., to ask for directions, to request a stop, to report an emergency, or to ask for general assistance) or a passenger pushing an emergency stop button))).

Regarding claim 15, discloses:
The system of claim 11, 
wherein the at least one remote assistance button comprises a deceleration remote assistance button (Ullrich discloses at least one remote assistance button such as a passenger assistance button or an emergency stop button that may control or instruct the autonomous vehicle to decelerate ([0022] (each vehicle can be equipped with sensors…the sensors can also include…one or more “assistance” type push buttons); [0025] (the autonomous vehicle can automatically initiate a dialogue or prompt the control center when an event occurs…events can include a broad variety of scenarios such as a passenger pushing a passenger assistance button (e.g., to ask for directions, to request a stop, to report an emergency, or to ask for general assistance) or a passenger pushing an emergency stop button)).  Some of these events will require the control center to take control by sending instruction to the autonomous vehicle to, inevitably accelerate and decelerate at times, such as when a passenger requests a stop or requests for the autonomous vehicle to pull over); and
wherein the controller is configured to cause the autonomous vehicle to, autonomously, decelerate to a predefined speed in response to activation of the deceleration remote assistance button (Ullrich discloses events where, the autonomous vehicle will, under instruction of the control center, inevitably accelerate and decelerate, such as when a passenger requests a stop or requests for the autonomous vehicle to pull over.  Furthermore, Ullrich discloses the control center, that, while in control of the autonomous vehicle, controls all functionality of the autonomous vehicle, such as acceleration and braking, and is therefore in control of the speed of the autonomous vehicle while engaged in autonomous mode ([0028] (the control center can control all aspects of the autonomous vehicle including steering, braking, acceleration, locking of doors, and opening and closing of doors  and windows of the autonomous vehicle)).  Moreover, Ullrich discloses a method whereby the autonomous vehicle follows a fixed route according to the control center, by establishing start and destination locations as well as a desired travel time ([0037] (the autonomous service can follow a fixed route, but can deviate from it in response to transit requests collected through ITPA…this can be done, for example, by establishing start and destination locations and a desired travel time)).  One of ordinary skill in the art would understand that the equation of distance over time is used in calculating the given speed of an object.  Resultantly, if the control center establishing the start and destination locations as well as the desired travel time of an autonomous vehicle, then the control center has, in essence, established a predefined speed for the route of the autonomous vehicle.  Therefore, by setting a predefined route and a predefined travel time, one of ordinary skill in the art would understand Ullrich as disclosing activation of a remote assistance button, sending instructions to the autonomous vehicle, thereby causing the autonomous vehicle to autonomously decelerate to the predefined speed instructed by the control center).

Regarding claim 16, discloses:
The system of claim 11, 
wherein the at least one remote assistance button comprises a plurality of remote assistance buttons, each of the plurality of remote assistance buttons corresponding to a different, dedicated remote assistance function for the autonomous vehicle (Ullrich discloses at least one of a plurality of remote assistance buttons, each corresponding to a different remote assistance function for the autonomous vehicle.  Specifically, Ullrich teaches at least a passenger assistance button to communicate a host of scenarios as well as an emergency stop button to instruct the autonomous vehicle to decelerate to a substantially immediate stop (Fig. 1; [0022] (each vehicle can be equipped with sensors…the sensors can also include…one or more “assistance” type push buttons); [0025] (events can include a broad variety of scenarios such as a passenger pushing a passenger assistance button (e.g., to ask for directions, to request a stop, to report an emergency, or to ask for general assistance) or a passenger pushing an emergency stop button); [0026] (the sensory inputs of the autonomous vehicle can include one or more of…a passenger assistance button, and an emergency stop button); [0027] (a passenger assistance button and a microphone can be provided for each row of seats or each individual seat…the passenger may request…via the passenger assistance button)));

Regarding claim 17, discloses:
The system of claim 11, 
wherein the controller is configured to cause remote assistance to be provided to the autonomous vehicle in response to the activation by providing input assistance into operation of the autonomous vehicle without taking over control of the autonomous vehicle (Ullrich discloses at least one assistance type push button as a remote assistance button, that is depressed by the user to send an electrical operation or instruction without taking over control of the autonomous vehicle ([0022] (the sensors can also include one or more… “assistance” type push buttons)).  Although the control center is capable of exerting complete control of the autonomous vehicle, Ulrich discloses many scenarios in which the control center does not necessarily take over control of everything all at once. Ullrich discloses a host of scenarios where input assistance is provided to other features and without taking over control of the autonomous vehicle ([0027] (the passenger may request information by initiating a dialogue with the control center via the passenger assistance button, and the control center can include control center operations that can communicate with passengers via the microphones and speakers); [0028] (the control center can also control other aspects of the autonomous vehicle including a horn, a general inside speaker, a general outside speaker, a front facing outside speaker, and one or more passenger specific inside speakers))). 

Regarding claim 20, discloses:
The system of claim 11, 
wherein each of the at least one remote assistance button comprises a physical electromechanical device (Ullrich discloses at least one remote assistance button comprising a physical electromechanical device.  One of ordinary skill in the art understands a physical electromechanical device to be relating to or denoting a mechanical device that is electrically operated.  Ullrich discloses at least one assistance type mechanical push button as a remote assistance button that is depressed by a user and electrically operated to send instruction ([0022] (the sensors can also include one or more… “assistance” type push buttons)); [0027] (the passenger may request information by initiating a dialogue with the control center via the passenger assistance button)).  Therefore, Ullrich discloses a mechanical remote assistance button, depressed by the user to send an electrical operation or instruction as an electromechanical device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ullrich in view of ZHANG et al. (US. 20180224844 A1, hereinafter, Zhang).

Regarding claim 4, Ullrich discloses: 
The computer-implemented method of claim 1, wherein:
detecting comprises detecting activation of a pull over remote assistance button (Ullrich discloses both a passenger assistance button and an emergency stop button as examples of a pull over remote assistance button ([0022] (each vehicle can be equipped with sensors…the sensors can also include…one or more “assistance” type push buttons); ([0025] (events can include a broad varieties of scenarios such as a passenger pushing a passenger assistance button (e.g., to ask for directions, to request a stop, to report an emergency, or to ask for general assistance) or a passenger pushing an emergency stop button))).  

However, Ullrich does not further disclose:
The computer-implemented method, wherein:
providing comprises sending instructions to the autonomous vehicle, causing the autonomous vehicle to, autonomously, move to a safe location and decelerate to a stop.

Zhang, in the same field of endeavor, discloses:
The computer-implemented method, wherein:
providing comprises sending instructions to the autonomous vehicle, causing the autonomous vehicle to, autonomously, move to a safe location and decelerate to a stop (Zhang discloses sending instructions to the autonomous vehicle, causing the vehicle to autonomously move to a safe location and decelerate to a stop (the controller 60 at the vehicle manager 14 can analyze this information received from the sensors 22, 24, 26 and 28 and provide this information to, for example, a person at the vehicle manager 14 via the display 62 at the vehicle manager 14…if the person at the vehicle manager 14 determines based on this information that it may be appropriate to control the autonomous vehicle 12, the vehicle manager 14 can perform such control by, for example, designating a travel path for the autonomous vehicle 12 to follow; ([0042] (sensors 22, 24, 26 and 28 may determine that the autonomous vehicle 12 is travelling near a school bus and thus may need to stop more frequently…sensors 22, 24, 26, and 28 may determine that an emergency vehicle is approaching the autonomous vehicle 12 and thus, it may become necessary for the autonomous vehicle 12 to pull to the side of the road or otherwise create a passage for the emergency vehicle))).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ullrich to incorporate at least one remote assistance button of Ullrich into the method of Zhang to teach a pull over remote assistance button that causes the autonomous vehicle to autonomously move to a safe location and decelerate to a stop.  One is motivated to assign buttons to perform specific functions so that the user can exert direct control over the autonomous vehicle by pressing a button that sends instruction to have an intended function performed.  Furthermore, assigning buttons to designate specific functions could help the user who is providing the remote assistance to the autonomous vehicle by promoting a communication to better serve the specific needs of the passenger(s) of the autonomous vehicle or the operator of the vehicle manager during times when normal functions aren’t available.

Regarding claim 9, Ullrich discloses the computer-implemented method of claim 1.  However, Ullrich does not further disclose:
The computer-implemented method, further comprising: 
determining, by the remote operations system, whether a teleoperations input has been activated, the teleoperations input being configured to be selectively activated to initiate teleoperations assistance for the autonomous vehicle; and 
causing, by the remote operations system, the autonomous vehicle to operate via teleoperations in response to determining that the teleoperations input has been activated.

Zhang, in the same field of endeavor, discloses:
The computer-implemented method, further comprising:
determining, by the remote operations system, whether a teleoperations input has been activated, the teleoperations input being configured to be selectively activated to initiate teleoperations assistance for the autonomous vehicle (Zhang discloses the vehicle manager and controller determining whether a teleoperations input has been activated via user input 64, and user input 64 being configured to initiate teleoperations assistance for the autonomous vehicle (Fig. 3 – Vehicle Manger 14, Controller 60, Communication Equipment 66; Fig. 5 – Autonomous Vehicle System 10, AV sensors 22, 24, 26, 28; [0040] (in the autonomous vehicle communication system 10, the vehicle manager 14 can monitor the condition of the autonomous vehicle 12 by receiving information from, for example, the sensors 22, 24, 26 and 28 at the autonomous vehicle 12 that is communicated to the vehicle manager 14…the controller 60 at the vehicle manager 14 can analyze this information received from the sensors 22, 24, 26 and 28 and provide this information to, for example, a person at the vehicle manager 14 via the display 62 at the vehicle manager 14…if the person at the vehicle manager 14 determines based on this information that it may be appropriate to control the autonomous vehicle 12, the vehicle manager 14 can perform such control by, for example, designating a travel path for the autonomous vehicle 12 to follow))); and 
causing, by the remote operations system, the autonomous vehicle to operate via teleoperations in response to determining that the teleoperations input has been activated (Zhang discloses the remote operation system causing the autonomous vehicle to operate via teleoperation by user input (Fig. 3 – Vehicle Manger 14, Controller 60, User Input 64, Communication Equipment 66; Fig. 5; [0028] (a vehicle manager 14 can be a person or computer entity that is capable of acting as a remote vehicle manager to teleoperatively control an autonomous vehicle 12…the vehicle manager 14 includes or has access to a controller 60…controller 60 includes…a user input 64, communication equipment 66…controller 60 includes a processor…with a control program that controls the components of the vehicle manager 14, and controls the autonomous vehicle 12 when performing teleoperation control of the autonomous vehicle 12); [0029] (user input 64 can be…a touch panel on the display 62,…mechanical or virtual buttons…as understood in the art); [0039] (if there is not a person inside the autonomous vehicle 12 who is capable, at all times, of taking over control of the autonomous vehicle 12, a remote manager 14 may need to exert control over the autonomous vehicle 12 by teleoperation as understood in the art))).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ullrich to incorporate the teleoperations assistance of Zhang, whereby at least one teleoperations input is activated and used in conjunction with the remote operations system to provide remote assistance to the autonomous vehicle.  One is motivated to incorporate the method of Zhang, whereby the teleoperations input must be activated to assist the autonomous vehicle, for example, when the remote operations system needs to exert direct control over the autonomous vehicle and for whatever reason, is unable to.  Other times, teleoperations input activation may be necessary to obtain additional information for assisting in operation of the autonomous vehicle.  Teleoperations assistance could therefore benefit the remote operation of the autonomous vehicle by the activation of at least one teleoperations input by providing additional assistance to the remote operations system when the remote operations system is struggling to exert complete control over the autonomous vehicle.

Regarding claim 14, Ullrich discloses:
The system of claim 11, 
wherein the at least one remote assistance button comprises a pull over remote assistance button (Ullrich discloses both a passenger assistance button and an emergency stop button as examples of a pull over remote assistance button ([0022] (each vehicle can be equipped with sensors…the sensors can also include…one or more “assistance” type push buttons); ([0025] (events can include a broad varieties of scenarios such as a passenger pushing a passenger assistance button (e.g., to ask for directions, to request a stop, to report an emergency, or to ask for general assistance) or a passenger pushing an emergency stop button))).

However, Ullrich does not further disclose:
The system, wherein:
the controller is configured to cause the autonomous vehicle to, autonomously, move to a safe location and decelerate to a stop in response to activation of the pull over remote assistance button.

Zhang, in the same field of endeavor, discloses:
The system, wherein:
the controller is configured to cause the autonomous vehicle to, autonomously, move to a safe location and decelerate to a stop in response to activation of the pull over remote assistance button (Zhang discloses sending instructions to the autonomous vehicle, causing the vehicle to autonomously move to a safe location and decelerate to a stop (the controller 60 at the vehicle manager 14 can analyze this information received from the sensors 22, 24, 26 and 28 and provide this information to, for example, a person at the vehicle manager 14 via the display 62 at the vehicle manager 14…if the person at the vehicle manager 14 determines based on this information that it may be appropriate to control the autonomous vehicle 12, the vehicle manager 14 can perform such control by, for example, designating a travel path for the autonomous vehicle 12 to follow); [0042] (sensors 22, 24, 26 and 28 may determine that the autonomous vehicle 12 is travelling near a school bus and thus may need to stop more frequently…sensors 22, 24, 26, and 28 may determine that an emergency vehicle is approaching the autonomous vehicle 12 and thus, it may become necessary for the autonomous vehicle 12 to pull to the side of the road or otherwise create a passage for the emergency vehicle))).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ullrich to incorporate at least one remote assistance button of Ullrich into the method of Zhang to teach a pull over remote assistance button that causes the autonomous vehicle to autonomously move to a safe location and decelerate to a stop.  One is motivated to assign buttons to perform specific functions so that the user can exert direct control over the autonomous vehicle by pressing a button that sends instruction to have an intended function performed.  Furthermore, assigning buttons to designate specific functions could help the user who is providing the remote assistance to the autonomous vehicle by promoting a communication to better serve the specific needs of the passenger(s) of the autonomous vehicle or the operator of the vehicle manager during times when normal functions aren’t available.

Regarding claim 19, Ullrich discloses the system of claim 11.  However, Ullrich does not further disclose:
The system, further comprising:
at least one teleoperations input configured to be selectively activated to initiate teleoperations assistance for the autonomous vehicle, the controller being further configured to cause the autonomous vehicle to operate via teleoperations in response to activation of the teleoperations input.

Zhang, in the same field of endeavor, discloses:
The system, further comprising:
at least one teleoperations input configured to be selectively activated to initiate teleoperations assistance for the autonomous vehicle, the controller being further configured to cause the autonomous vehicle to operate via teleoperations in response to activation of the teleoperations input (Zhang discloses at least one teleoperations input configured to be selectively activated to initiate teleoperations assistance via the remote operation system causing the autonomous vehicle to operate in response to activation of the teleoperations input (Fig. 3 – Vehicle Manger 14, Controller 60, User Input 64, Communication Equipment 66; Fig. 5; [0028] (a vehicle manager 14 can be a person or computer entity that is capable of acting as a remote vehicle manager to teleoperatively control an autonomous vehicle 12…the vehicle manager 14 includes or has access to a controller 60…controller 60 includes…user input 64, communication equipment 66…controller 60 includes a processor…with a control program that controls the components of the vehicle manager 14, and controls the autonomous vehicle 12 when performing teleoperation control of the autonomous vehicle 12); [0029] (user input 64 can be…a touch panel on the display 62,…mechanical or virtual buttons…as understood in the art); [0039] (if there is not a person inside the autonomous vehicle 12 who is capable, at all times, of taking over control of the autonomous vehicle 12, a remote manager 14 may need to exert control over the autonomous vehicle 12 by teleoperation, as understood in the art))).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ullrich to incorporate the teleoperations assistance of Zhang, whereby at least one teleoperations input is activated and used in conjunction with the remote operations system to provide remote assistance to the autonomous vehicle.  One is motivated to incorporate the method of Zhang, whereby the teleoperations input must be activated to assist the autonomous vehicle, for example, when the remote operations system needs to exert direct control over the autonomous vehicle and for whatever reason, is unable to.  Other times, teleoperations input activation may be necessary to obtain additional information for assisting in operation of the autonomous vehicle.  Resultantly, one of ordinary skill in the art would understand the benefit of providing remote operation to an autonomous vehicle through teleoperations assistance based on the activation of at least one teleoperations input by providing additional assistance to the remote operations system when the remote operations system is struggling to exert complete control over the autonomous vehicle.

Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ullrich in view of Letwin et al. (US. 9616896 B1, hereinafter, Letwin).

Regarding claim 8, Ullrich discloses the computer-implemented method of claim 1.  However, Ullrich does not further disclose:
The computer-implemented method, further comprising: 
determining, by the remote operations system, whether an autonomous operation button has been activated, the autonomous operation button being configured to be selectively activated to cease remote assistance for the autonomous vehicle; and 
causing, by the remote operations system, the autonomous vehicle to operate autonomously in response to determining that the autonomous operation button has been activated.

Letwin, in the same field of endeavor, discloses:
The computer-implemented method, further comprising: 
determining, by the remote operations system, whether an autonomous operation button has been activated, the autonomous operation button being configured to be selectively activated to cease remote assistance for the autonomous vehicle (Letwin discloses the remote operation system determining whether an autonomous operation button has been activated as well as whether the autonomous operation has been selectively activated to cease remote assistance of the autonomous vehicle (Fig. 3; Fig. 5; (¶88) (autonomy controller 84 may enable the autonomous driving mode (650)...autonomy controller 84 may activate a status indicator to signal to the user that the autonomous driving mode is enabled…once the autonomous driving mode is enabled, the autonomy controller 84 may assume control over the vehicle's operations (e.g., in an autonomous manner) immediately upon detecting an AUTO engage input from the user…the AUTO engage input may correspond to a user pressing the AUTO engage button 220); (¶92) (upon detecting the AUTO activation signals, the interface module 500 may decouple a manual input mechanism from the VCP (722) and couple the interface module 500 to the VCP (724)))); and 
causing, by the remote operations system, the autonomous vehicle to operate autonomously in response to determining that the autonomous operation button has been activated (Letwin discloses the remote operation system causing the autonomous vehicle to operate autonomously in response to the autonomous operation button being activated (Fig. 5; (¶101) (the one or more processors 810 may execute the AUTO enable software 822 to enable the autonomous driving mode…the one or more processors 810 may execute the AUTO enable software 822 in response to a user input 801 requesting activation of the autonomous driving mode (e.g., corresponding to the user pulling on the AUTO enable button 210 of FIG. 2)…in executing the AUTO enable software 822, the one or more processors 810 may perform a system check to determine the condition of each of the interface modules 840 (e.g., to determine whether each of the interface modules 840 is in a “ready” condition)))).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ullrich to incorporate the autonomous operation button of Letwin.  One is motivated to incorporate a button to be pressed to activate the autonomous driving mode as a sound resolution over a general assistance button where the request to engage autonomous mode must then be requested to the remote assistance manager.  Furthermore, one is motivated to incorporate recognizing and ceasing remote assistance of the autonomous vehicle upon activation of the autonomous operation, since the autonomous operation of the autonomous vehicle would subsequently reject any user input from the remote manager because the vehicle would be operating autonomously. 

Regarding claim 18, Ullrich discloses the system of claim 11.  However, Ullrich does not further disclose:
The system, further comprising: 
at least one autonomous operation button configured to be selectively activated to cease remote assistance for the autonomous vehicle, the controller being further configured to cause the autonomous vehicle to operate autonomously in response to activation of the autonomous operation button.

Letwin, in the same field of endeavor, discloses:
The system, further comprising:
at least one autonomous operation button configured to be selectively activated to cease remote assistance for the autonomous vehicle, the controller being further configured to cause the autonomous vehicle to operate autonomously in response to activation of the autonomous operation button (Letwin discloses the controller causing the autonomous vehicle to operate autonomously in response to the autonomous operation button being activated, therefore ceasing remote assistance for the autonomous vehicle (Fig. 2; Fig. 5; (¶101) (the one or more processors 810 may execute the AUTO enable software 822 to enable the autonomous driving mode…the one or more processors 810 may execute the AUTO enable software 822 in response to a user input 801 requesting activation of the autonomous driving mode (e.g., corresponding to the user pulling on the AUTO enable button 210 of FIG. 2)…in executing the AUTO enable software 822, the one or more processors 810 may perform a system check to determine the condition of each of the interface modules 840 (e.g., to determine whether each of the interface modules 840 is in a “ready” condition)))).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ullrich to incorporate at least one autonomous operation button of Letwin.  One is motivated to incorporate an autonomous operation button to be pressed to activate the autonomous driving mode as a sound resolution over a general assistance button where the request to engage autonomous mode must then be requested and established with the remote assistance manager.  Furthermore, one is motivated to incorporate recognizing and ceasing remote assistance of the autonomous vehicle upon activation of the autonomous operation, since the autonomous operation of the autonomous vehicle would subsequently reject any user input from the remote manager because the vehicle would be operating autonomously.  

Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ullrich, Zhang, and Letwin.

Regarding claim 21, the combination of Ullrich, Zhang, and Letwin discloses:
A system comprising: 
a remote assistance button configured to be selectively activated to initiate remote assistance for an autonomous vehicle, the remote assistance button corresponding to a dedicated remote assistance function for the autonomous vehicle (Ullrich discloses at least one remote assistance button corresponding to a dedicated remote assistance function that can be selectively activated to initiate remote assistance for an autonomous vehicle.  Ullrich teaches an emergency stop button, which communicates to the remote assistance function to instruct the autonomous vehicle to decelerate to a substantially immediate stop ([0022] (the sensors can also include…one or more “assistance” type push buttons); [0025] (events can include…a passenger pushing a passenger assistance button (e.g., to ask for directions, to request a stop, to report an emergency, or to ask for general assistance) or a passenger pushing an emergency stop button)).  Additionally, Ullrich discloses the remote assistance button configured to be selectively activated to initiate remote assistance for the autonomous vehicle ([0027] (a passenger assistance button and a microphone can be provided for each row of seats or each individual seat…the passenger may request information by initiating a dialogue with the control center via the passenger assistance button, and the center control can include control center operations that can communicate with passengers via the microphones and speakers))); and 
a controller configured to: 
detect activation of the remote assistance button (Ullrich discloses detecting activation of at least one emergency stop remote assistance button, which sends instructions to the autonomous vehicle to decelerate to a substantially immediate stop ([0022] (the sensors can also include…one or more “assistance” type push buttons); [0025] (events can include…a passenger pushing a passenger assistance button (e.g., to ask for directions, to request a stop, to report an emergency, or to ask for general assistance) or a passenger pushing an emergency stop button))).

However, Ullrich does not disclose:
The system comprising:
an autonomous operation button configured to be selectively activated to cease remote assistance for the autonomous vehicle;
a teleoperations input configured to be selectively activated to initiate teleoperations assistance for the autonomous vehicle; and
a controller configured to: 
detect activation of the autonomous operation button, 
cause the autonomous vehicle to operate autonomously in response to activation of the autonomous operation button, 
detect activation of the teleoperations input, and 
cause the autonomous vehicle to operate via teleoperations in response to activation of the teleoperations input.

Zhang, in the same field of endeavor discloses:
The system comprising:
a teleoperations input configured to be selectively activated to initiate teleoperations assistance for the autonomous vehicle (Zhang discloses a remote operations system as at least one teleoperations input configured to be selectively activated to initiate teleoperations assistance (Fig. 3 – Vehicle Manger 14, Controller 60, User Input 64, Communication Equipment 66; Fig. 5; [0028] (vehicle manager 14 can be a person or computer entity that is capable of acting as a remote vehicle manager to teleoperatively control an autonomous vehicle 12…the vehicle manager 14 includes or has access to a controller 60…controller 60 includes…user input 64, communication equipment 66…controller 60 includes a processor…with a control program that controls the components of the vehicle manager 14, and controls the autonomous vehicle 12 when performing teleoperation control of the autonomous vehicle 12); [0029] (user input 64 can be…a touch panel on the display 62,…mechanical or virtual buttons…as understood in the art); [0039] (if there is not a person inside the autonomous vehicle 12 who is capable, at all times, of taking over control of the autonomous vehicle 12, a remote manager 14 may need to exert control over the autonomous vehicle 12 by teleoperation as understood in the art))); and
a controller configured to:
detect activation of the teleoperations input (Zhang discloses the vehicle manager and controller determining whether a teleoperations input has been activated via user input 64, and user input 64 being configured to initiate teleoperations assistance for the autonomous vehicle (Fig. 3 – Vehicle Manger 14, Controller 60, Communication Equipment 66; Fig. 5 – Autonomous Vehicle System 10, AV sensors 22, 24, 26, 28; [0040] (in the autonomous vehicle communication system 10, the vehicle manager 14 can monitor the condition of the autonomous vehicle 12 by receiving information from, for example, the sensors 22, 24, 26 and 28 at the autonomous vehicle 12 that is communicated to the vehicle manager 14…controller 60 at the vehicle manager 14 can analyze this information received from the sensors 22, 24, 26 and 28 and provide this information to…a person at the vehicle manager 14 via the display 62 at the vehicle manager 14…if the person at the vehicle manager 14 determines based on this information that it may be appropriate to control the autonomous vehicle 12, the vehicle manager 14 can perform such control by…designating a travel path for the autonomous vehicle 12 to follow))), and 
cause the autonomous vehicle to operate via teleoperations in response to activation of the teleoperations input (Zhang discloses the remote operation system causing the autonomous vehicle to operate via teleoperation input (Fig. 3 – Vehicle Manger 14, Controller 60, User Input 64, Communication Equipment 66; Fig. 5; [0028] (a vehicle manager 14 can be a person or computer entity that is capable of acting as a remote vehicle manager to teleoperatively control an autonomous vehicle 12…the vehicle manager 14 includes or has access to a controller 60…controller 60 includes…user input 64, communication equipment 66…controller 60 includes a processor…with a control program that controls the components of the vehicle manager 14, and controls the autonomous vehicle 12 when performing teleoperation control of the autonomous vehicle 12); [0029] (the user input 64 can be…a touch panel on the display 62,…mechanical or virtual buttons…as understood in the art); [0039] (if there is not a person inside the autonomous vehicle 12 who is capable, at all times, of taking over control of the autonomous vehicle 12, a remote manager 14 may need to exert control over the autonomous vehicle 12 by teleoperation as understood in the art))).

However, Zhang does not further disclose:
The system comprising:
an autonomous operation button configured to be selectively activated to cease remote assistance for the autonomous vehicle;
a controller configured to:
detect activation of the autonomous operation button; and
cause the autonomous vehicle to operate autonomously in response to activation of the autonomous operation button. 

Letwin, in the same field of endeavor, discloses:
The system comprising:
an autonomous operation button configured to be selectively activated to cease remote assistance for the autonomous vehicle (Letwin discloses a controller causing the autonomous vehicle to operate autonomously in response to the autonomous operation button being activated, therefore ceasing remote assistance for the autonomous vehicle (Fig. 2; Fig. 5; (¶101) (in operating an autonomous vehicle, the one or more processors 810 may execute the AUTO enable software 822 to enable the autonomous driving mode…the one or more processors 810 may execute the AUTO enable software 822 in response to a user input 801 requesting activation of the autonomous driving mode (e.g., corresponding to the user pulling on the AUTO enable button 210 of FIG. 2)…in executing the AUTO enable software 822, the one or more processors 810 may perform a system check to determine the condition of each of the interface modules 840 (e.g., to determine whether each of the interface modules 840 is in a “ready” condition)))); and
a controller configured to:
detect activation of the autonomous operation button (Letwin discloses the remote operation system determining whether an autonomous button has been activated as well as being configured to be selectively activated to cease remote assistance of the autonomous vehicle (Fig. 3; Fig. 5; (¶88) (once the AUTO_CHAIN is activated (as tested at 640), the autonomy controller 84 may enable the autonomous driving mode (650)…the autonomy controller 84 may activate a status indicator to signal to the user that the autonomous driving mode is enabled…once the autonomous driving mode is enabled, the autonomy controller 84 may assume control over the vehicle's operations (e.g., in an autonomous manner) immediately upon detecting an AUTO engage input from the user…the AUTO engage input may correspond to a user pressing the AUTO engage button 220); (¶92) (upon detecting the AUTO activation signals, the interface module 500 may decouple a manual input mechanism from the VCP (722) and couple the interface module 500 to the VCP (724)))); and
cause the autonomous vehicle to operate autonomously in response to activation of the autonomous operation button (Letwin discloses the remote operation system causing the autonomous vehicle to operate autonomously in response to the autonomous operation button being activated (Fig. 5; (¶101) (in operating an autonomous vehicle, the one or more processors 810 may execute the AUTO enable software 822 to enable the autonomous driving mode…the one or more processors 810 may execute the AUTO enable software 822 in response to a user input 801 requesting activation of the autonomous driving mode (e.g., corresponding to the user pulling on the AUTO enable button 210 of FIG. 2)…in executing the AUTO enable software 822, the one or more processors 810 may perform a system check to determine the condition of each of the interface modules 840 (e.g., to determine whether each of the interface modules 840 is in a “ready” condition)))). 

Regarding claim 22, the combination of Ullrich, Letwin and Zhang discloses the system of claim 21,
wherein each of the remote assistance button, the autonomous operation button, and the teleoperations input comprises a physical electromechanical device (One of ordinary skill in the art understands a physical electromechanical device to be relating to or denoting a mechanical device that is electrically operated.  Ullrich discloses at least one remote assistance button comprising a physical electromechanical device.  Ullrich discloses at least one assistance type mechanical push buttons as remote assistance button that is depressed by a user and electrically operated to send instruction ([0022] (the sensors can also include one or more…“assistance” type push buttons)); [0027] (the passenger may request information by initiating a dialogue with the control center via the passenger assistance button)).  Therefore, Ullrich discloses a mechanical remote assistance button, depressed by the use to send an electrical operation or instruction as an electromechanical device.  Likewise, Letwin discloses an AUTO engage button 220 as a physical electromechanical device ((¶38) (the AUTO engage button 220 may allow the user to engage or activate the autonomous driving mode…the AUTO engage button 220 may be a spring-loaded button or switch that the user presses once to engage the autonomous driving mode…upon enabling the autonomous driving mode, the autonomy controller 232 may cause the AUTO engage button 220 (or separate status indicator) to light up, indicating that the vehicle can safely transition to autonomous mode)).  Therefore, Letwin discloses a mechanical remote assistance button, depressed by the user to send an electrical operation or instruction as an electromechanical device.  Furthermore, Zhang discloses at least one teleoperations input comprising a physical electromechanical device (Fig. 3 – Vehicle Manager 14, Controller 60, Display 62, User Input 64, Communication Equipment, Data Storage; [0028] (a vehicle manager 14 can be a person or computer entity that is capable of acting as a remote vehicle manager to teleoperatively control an autonomous vehicle 12…the vehicle manager 14 includes or has access to a controller 60, a display 62, a user input 64, communication equipment 66 and a data storage 68…the controller 60 includes a processor, such as a microcomputer, with a control program that controls the components of the vehicle manager 14, and controls the autonomous vehicle 12 when performing teleoperation control of the autonomous vehicle 12); [0029] (user input 64 can be…mechanical or virtual buttons…user input 64 can also be a separate device, such as a smart phone, tablet computer, notebook computer or any other suitable type of device that can communicate with the controller 60).  Therefore, Zhang discloses teleoperations input mechanical or virtual buttons within user input 64, that send electrical operation or instruction to a vehicle manager, as electromechanical device). 

Regarding claim 23, the combination of Ullrich, Letwin and Zhang discloses the system of claim 21.  Ullrich further discloses:
The system, 
wherein the remote assistance button comprises a stop remote assistance button (Ullrich discloses at least one stop remote assistance button via the passenger assistance button and the emergency stop button ([0025] (events can include…a passenger pushing a passenger assistance button (e.g., to ask for directions, to request a stop, to report an emergency, or to ask for general assistance) or a passenger pushing an emergency stop button))), and 
wherein the controller is configured to cause the autonomous vehicle to, autonomously, decelerate to a stop in response to activation of the stop remote assistance button (Ullrich discloses a controller configured to cause the autonomous vehicle to autonomously decelerate to a stop in response to activation of at least one remote assistance button such as a passenger assistance button to request a stop or an emergency stop button ([0022] (each vehicle can be equipped with sensors…the sensors can also include…one or more “assistance” type push buttons); [0025] (the autonomous vehicle can automatically initiate a dialogue or prompt the control center when an event occurs…events can include a broad variety of scenarios such as a passenger pushing a passenger assistance button (e.g., to ask for directions, to request a stop, to report an emergency, or to ask for general assistance) or a passenger pushing an emergency stop button))).

Regarding claim 24, the combination of Ullrich, Letwin and Zhang discloses the system of claim 21.  Ullrich further discloses:
The system, 
wherein the remote assistance button comprises an emergency stop remote assistance button (Ullrich discloses an emergency stop remote assistance button ([0026] (the sensory inputs of the autonomous vehicle can include…a passenger assistance button, and an emergency stop button))), and 
wherein the controller is configured to cause the autonomous vehicle to decelerate to a substantially immediate stop in response to activation of the emergency stop remote assistance button (Ullrich discloses activation of at least one emergency stop remote assistance button that sends instructions to the autonomous vehicle from the controller to cause the autonomous vehicle to decelerate to a substantially immediate stop ([0022] (each vehicle can be equipped with sensors…the sensors can also include…one or more “assistance” type push buttons); [0025] (the autonomous vehicle can automatically initiate a dialogue or prompt the control center when an event occurs…events can include a broad variety of scenarios such as a passenger pushing a passenger assistance button (e.g., to ask for directions, to request a stop, to report an emergency, or to ask for general assistance) or a passenger pushing an emergency stop button))).

Regarding claim 25, the combination of Ullrich, Letwin and Zhang discloses the system of claim 21.  Ullrich further discloses:
The system, 
wherein the remote assistance button comprises a pull over remote assistance button (Ullrich discloses both a passenger assistance button and an emergency stop button as examples of a pull over remote assistance button ([0022] (each vehicle can be equipped with sensors…the sensors can also include…one or more “assistance” type push buttons); ([0025] (events can include a broad varieties of scenarios such as a passenger pushing a passenger assistance button (e.g., to ask for directions, to request a stop, to report an emergency, or to ask for general assistance) or a passenger pushing an emergency stop button))).

However, Ullrich does not further disclose:
The system,
wherein the controller is configured to cause the autonomous vehicle to, autonomously, move to a safe location and decelerate to a stop in response to activation of the pull over remote assistance button.

Zhang, in the same field of endeavor, further discloses:
The system,
wherein the controller is configured to cause the autonomous vehicle to, autonomously, move to a safe location and decelerate to a stop in response to activation of the pull over remote assistance button (Zhang discloses sending instructions to the autonomous vehicle, causing the vehicle to autonomously move to a safe location and decelerate to a stop (the controller 60 at the vehicle manager 14 can analyze this information received from the sensors 22, 24, 26 and 28 and provide this information to, for example, a person at the vehicle manager 14 via the display 62 at the vehicle manager 14.  If the person at the vehicle manager 14 determines based on this information that it may be appropriate to control the autonomous vehicle 12, the vehicle manager 14 can perform such control by, for example, designating a travel path for the autonomous vehicle 12 to follow; [0042] (sensors 22, 24, 26 and 28 may determine that the autonomous vehicle 12 is travelling near a school bus and thus may need to stop more frequently…sensors 22, 24, 26, and 28 may determine that an emergency vehicle is approaching the autonomous vehicle 12 and thus, it may become necessary for the autonomous vehicle 12 to pull to the side of the road or otherwise create a passage for the emergency vehicle))).

Regarding claim 26, the combination of Ullrich, Letwin and Zhang discloses the system of claim 21.  Ullrich further discloses:
The system, 
wherein the remote assistance button comprises a deceleration remote assistance button (Ullrich discloses at least one remote assistance button such as a passenger assistance button or an emergency stop button in which may control or instruct for the autonomous vehicle to decelerate ([0022] (each vehicle can be equipped with sensors…the sensors can also include…one or more “assistance” type push buttons); [0025] (the autonomous vehicle can automatically initiate a dialogue or prompt the control center when an event occurs…events can include a broad variety of scenarios such as a passenger pushing a passenger assistance button (e.g., to ask for directions, to request a stop, to report an emergency, or to ask for general assistance) or a passenger pushing an emergency stop button))), and 
wherein the controller is configured to cause the autonomous vehicle to, autonomously, decelerate to a predefined speed in response to activation of the deceleration remote assistance button (Additionally, Ullrich discloses events where, the autonomous vehicle will, under instruction of the control center, inevitably accelerate and decelerate, such as when a passenger requests a stop or requests for the autonomous vehicle to pull over.  Furthermore, Ullrich discloses the control center, that, while in control of the autonomous vehicle, controls all functionality of the autonomous vehicle, such as acceleration and braking, and is therefore in control of the speed of the autonomous vehicle while engaged in autonomous mode ([0028] (the control center can control all aspects of the autonomous vehicle including steering, braking, acceleration, locking of doors, and opening and closing of doors  and windows of the autonomous vehicle)).  Moreover, Ullrich discloses a method whereby the autonomous vehicle follows a fixed route according to the control center, by establishing start and destination locations as well as a desired travel time ([0037] (the autonomous service can follow a fixed route, but can deviate from it in response to transit requests collected through ITPA…this can be done, for example, by establishing start and destination locations and a desired travel time)).  One of ordinary skill in the art would understand that the equation of distance over time is the is used to calculation the given speed of an object.  Resultantly, if the control center controls establishing the start and destination locations as well as the desired travel time of an autonomous vehicle, then the control center in essence, has established a predefined speed for the route of the autonomous vehicle.  Therefore, by setting a predefined route and a predefined travel time, one of ordinary skill in the art would understand Ullrich as disclosing activation of a remote assistance button sending instructions to the autonomous vehicle, thereby causing the autonomous vehicle to autonomously decelerate to the predefined speed instructed by the control center).

Regarding claim 27, the combination of Ullrich, Letwin and Zhang discloses the system of claim 21.  Ullrich further discloses:
The system, 
wherein the remote assistance button is one of a plurality of remote assistance buttons, each of the plurality of remote assistance buttons corresponding to a different, dedicated remote assistance function for the autonomous vehicle (Ullrich discloses at least one of a plurality of remote assistance buttons, each corresponding to a different remote assistance function for the autonomous vehicle (Fig. 1; [0022] (each vehicle can be equipped with sensors…the sensors can also include…one or more “assistance” type push buttons); [0025] (events can include a broad variety of scenarios such as a passenger pushing a passenger assistance button (e.g., to ask for directions, to request a stop, to report an emergency, or to ask for general assistance) or a passenger pushing an emergency stop button); [0026] (the sensory inputs of the autonomous vehicle can include one or more of…a passenger assistance button, and an emergency stop button); [0027] (a passenger assistance button and a microphone can be provided for each row of seats or each individual seat…the passenger may request…via the passenger assistance button))).

Regarding claim 28, the combination of Ullrich, Letwin and Zhang discloses the system of claim 21.  Ullrich further discloses:  
The system, 
wherein the controller is configured to cause remote assistance to be provided to the autonomous vehicle in response to activation of the remote assistance button by providing input assistance into operation of the autonomous vehicle without taking over control of the autonomous vehicle (Ullrich discloses at least one assistance type push button as a remote assistance button, that is depressed by the user to send an electrical operation or instruction without taking over control of the autonomous vehicle ([0022] (the sensors can also include one or more… “assistance” type push buttons)).  Although the control center is capable of controlling all facets of the autonomous vehicle, Ulrich discloses many scenarios in which the control center does not necessarily take over control of everything all at once.  Ullrich discloses a host of scenarios where input assistance is provided to other features and without taking over control of the autonomous vehicle ([0027] (the passenger may request information by initiating a dialogue with the control center via the passenger assistance button, and the control center can include control center operations that can communicate with passengers via the microphones and speakers); [0028] (the control center can also control other aspects of the autonomous vehicle including a horn, a general inside speaker, a general outside speaker, a front facing outside speaker, and one or more passenger specific inside speakers))).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L PINKERTON whose telephone number is (571)272-9820. The examiner can normally be reached M-F 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LOUIS PINKERTON/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665